DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,491,990 to Von Lambert.
	Von Lambert disclose a device (20) comprising: a planar main body (26a) defined by a first end (46a) and a second end (50a); a first pair of arms (bracket 30a comprises a pair of arms) positioned at the first end and a second pair of arms (bracket 32a comprises a pair of arms) positioned at the second end; wherein each pair of arms comprises a first arm (36; figure 5) and a second arm (36; figure 7) that are separated by a predetermined distance; wherein each first arm is defined by an aperture (40) that is aligned with the corresponding aperture (40) on the second 
	Von Lambert also discloses at least one arm of the first pair of arms or second pair of arms is flush with the first end or second end of the main body (figures 9 and 10), as in claim 2, and at least one arm of the first pair of arms or second pair of arms is positioned at a distance of 5-15% of a total length of the main body from the first end or the second end (figure 8 shows the placement of the arms; where the arms are adjustable to be placed 5-15% of the total length from an end), as in claim 3, as well as the planar main body has an adjustable total length (column 2, lines 59-column 3, line 11), as in claim 4, wherein the apertures on the first pair of arms align with the apertures on the second pair of arms (opposed apertures 40; figures 4-7 and 9-10), as in claim 5.
	Von Lambert further discloses at least one of the first pair of arms or second pair of arms is removable from the main body (column 2, lines 59-column 3, line 11), as in claim 6, wherein the predetermined distance between the first and second pairs of arms is adjustable (column 2, lines 59-column 3, line 11), as in claim 7, and the first pair of arms is parallel to the second pair of arms (figures 8-10), as in claim 8, as well as the first pair of arms, second pair of arms, or both are rotatable relative to the main body (column 2, lines 59-column 3, line 11), as in claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Lambert, as applied above, in view of U.S. Patent Application Publication Number 2003/0019682 to Schaedler.
Von Lambert discloses the invention substantially as claimed.  Von Lambert discloses a method of securing a steering wheel of a motor vehicle handles, the method comprising: inserting one side of the steering wheel into the distance between the first pair of arms of the locking device of claim 1 (column 2, lines 59-column 3, line 11); inserting the an opposed side of the steering wheel into the distance between the second pair of arms of the locking device of claim 1 (column 2, lines 59-column 3, line 11); positioning a first securing element (padlock 42) through the apertures of the first pair of arms (similar to that as shown in figure 3); positioning a second securing element (padlock 42) through the apertures of the second pair of arms (similar to that as shown in figure 3); releasably fastening the securing elements such that they cannot be removed from the apertures of the first and second pair of arms (placing the securing elements into the locked positions); wherein the steering wheel of the motor vehicle is secured for a desired amount of time (column 1, lines 23-47), as in claim 12.  However, Von Lambert does not disclose the type of motor vehicle the locking device is to be utilized.  
Schaedler teaches of a motor vehicle being a zero-turn riding lawn mower (1) having a steering wheel (9; paragraph 28), as in claims 12 and 13.  

Von Lambert additionally discloses the securing element is selected from a zip tie, combination lock, key lock, padlock, digital lock, cable lock, or combinations thereof (any lock with a shackle that fits within 40; such as 42), as in claim 14, and the planar main body has an adjustable total length (column 2, lines 59-column 3, line 11), as in claim 15, wherein the first pair of arms, second pair of arms, or both comprises can rotate relative to the main body (column 2, lines 59-column 3, line 11), as in claim 18.


Von Lambert also the invention substantially as claimed.  Von Lambert discloses a method of securing a steering wheel of a motor vehicle handles, the method comprising: inserting one side of the steering wheel into the distance between the first pair of arms of the locking device of claim 1 (column 2, lines 59-column 3, line 11); inserting the an opposed side of the steering wheel into the distance between the second pair of arms of the locking device of claim 1 (column 2, lines 59-column 3, line 11); positioning a securing element (padlock 42) through the apertures of the first pair of arms (similar to that as shown in figure 3) and through through the apertures of the second pair of arms (similar to that as shown in figure 3); releasably 
Schaedler teaches of a motor vehicle being a zero-turn riding lawn mower (1) having a steering wheel (9; paragraph 28), as in claims 19 and 20.   All of the component parts are known in Von Lambert and Schaedler.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the locking device as taught by Von Lambert onto a zero-turn riding lawn mower in Schaedler, since the vehicle the locking device is attached to is in no way dependent on the effectuation and structure of the locking device, and the locking device could be used in combination with a zero-turn lawn riding lawn mower to achieve the predictable results of preventing unauthorized use of a zero-turn riding lawn mower.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Lambert, as applied above.
Von Lambert discloses the invention substantially as claimed.  However, Von Lambert does not disclose the angle the first pair of arms, second pair of arms, or both are configured relative to the main body.  It is common knowledge in the prior art to adjust the angle of the reception arms in the same field of endeavor for the purpose of better placement of the locking device onto motor vehicle controls.  It would have been obvious to one having ordinary skill in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Lambert, in view of Schaedler, as applied above.
Von Lambert and Schaedler disclose the invention substantially as claimed.  However, Von Lambert and Schaedler do not disclose the angle the first pair of arms, second pair of arms, or both are configured relative to the main body.  It is common knowledge in the prior art to adjust the angle of the reception arms in the same field of endeavor for the purpose of better placement of the locking device onto motor vehicle controls.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first pair of arms, second pair of arms, or both are configured at an acute or obtuse angle relative to the main body in order to have better placement of the locking device on the controls of a motor vehicle.  A change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking means for vehicular controls:





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 16, 2022